The will in question was made by the testator but three days before his death and in anticipation of that event. He could not, therefore, have expected that any change in his estate would take place before he died and there was no proof of any. He was a man of good business ability, conversant with his business affairs and, therefore, presumed to know that his personal property was more than sufficient to pay his debts. In common with all men, he is presumed to have known the law, and hence, to have known that his personal property would be first used to pay his debts, unless he directed otherwise. His will should be interpreted in the light of these presumptions, and his intention, when thus ascertained, carried into effect, due regard being paid to the rule that if the will is capable of two constructions, one leading to a legal and the other to an illegal result, the former is to be preferred. (Crozier
v. Bray, 120 N.Y. 366, 375; DuBois v. Ray, 35 id. 162.)
The paragraphs of the will that require construction are in these words: "I also desire and authorize my executors to sell and convey" the premises in question, "and it is my desire that the said land shall be sold in a body for commercial purposes." In a later clause, after appointing executors, he adds "and I authorize and direct my executors to sell and convey" said premises with another piece of land "for the purpose of discharging all my debts." His desire that the land should be sold for commercial purposes is not inconsistent with his direction that it be sold to pay debts, because, even if the former is not in the nature of a recommendation merely, both desire *Page 437 
and direction could be satisfied by the same act and probably a higher price thereby realized. It will be observed that he directed his executors to sell the real estate for the purpose of paying all his debts. The use of the word "all" indicates the intention that no part of his personal property should be used to pay debts, provided the proceeds of this real estate were sufficient for that purpose. Adequate force can be given to that word in no other way than by holding that every debt was to be discharged through a sale of this land if possible. It was not a direction to sell and pay debts in order to provide against a possible deficiency of personal assets, but to sell "for the purpose of discharging all" his debts. "All," as thus used, means the whole and not the remainder after application of the personal property. He directed a certain act to be done and specifically stated the purpose of that act and the act and purpose necessarily involved the exoneration of the personal property from the payment of debts, either absolutely or protanto. This was the natural and necessary result of the act directed with the purpose indicated. It was not essential for him to state that he gave that direction with that purpose, for the further purpose of relieving his personal property, because if all his debts were paid his personal property would necessarily be relieved and the last purpose was, therefore, included in the first. This construction prevents partial intestacy (Vernon v. Vernon, 53 N.Y. 351), prefers the widow to collateral heirs, gives effect to a clause which otherwise would be inoperative, and is in harmony with the practical construction of the heirs themselves, who not only acquiesced in the settlement of the executors' accounts based upon the sale as made under the will, but even waited for nearly twenty years after the death of the testator before they brought this action, claiming to have inherited the land from him. It is no longer necessary to use express words in order to exempt personal property from the payment of debts, but "it is sufficient," as was said by the court in Hoes v. Van Hosen (1 N.Y. 120, 122), "if there appears upon the will an evident demonstration, a plain intention, or a necessary implication." *Page 438 
I think that the direction to pay all the debts from a certain fund, by "necessary implication," prohibits the payment of any debt from any other fund, until the former is exhausted, and I am, therefore, compelled to dissent from the judgment rendered by my associates and to vote in favor of affirming the judgment appealed from.
All concur with FOLLETT, Ch. J., except VANN, J., dissenting, and HAIGHT, J., not sitting.
Judgment reversed.